Citation Nr: 0528141	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-17 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to April 15, 2003.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from April 15, 2003, to October 15, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In that decision, the RO 
granted service connection and assigned a 10 percent 
evaluation for PTSD, effective April 23, 2002.  The veteran 
appealed that decision.  

In a September 2002 rating decision, the RO granted an 
increased evaluation to 30 percent, effective April 23, 2002.  
In a June 2003 rating decision, the RO granted an increased 
evaluation to 50 percent, effective April 15, 2003.  

In a July 2004 decision, the Board denied an evaluation in 
excess of 30 percent for PTSD prior to April 15, 2003, as 
well as an evaluation in excess of 50 percent for PTSD from 
April 15, 2003 to October 15, 2003.  However, the Board 
assigned a 100 percent evaluation for PTSD from October 16, 
2003.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2005 
Order, the Court vacated the Board's decision with respect to 
the assigned 30 percent and 50 percent evaluations and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Partial Remand 
(Joint Motion).  The Joint Motion pointed out that the 
Board's July 2004 decision failed to discuss all relevant 
medical evidence.  Therefore, the case is once again before 
the Board for review. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to October 16, 2003, the veteran's PTSD caused 
occupational and social impairment with reduced reliability 
and productivity due to symptoms which include depression, 
social isolation, nightmares, hypervigilance, memory loss, 
and sleep disturbance. 


CONCLUSIONS OF LAW

1.  Prior to April 15, 2003, the criteria for a 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.         §§ 3.102, 
4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic Code 9411 (2004).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met for the period from April 15, 
2003, to October 16, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 
4.125-4.132, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
his service-connected PTSD.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.




I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in June 2002, September 2002, and June 2003; a statement of 
the case (SOC) issued in September 2002; supplemental 
statements of the case (SSOCs) issued in November 2002, March 
2003, April 2003, and June 2003; as well as letters by the RO 
dated in October 2002 and February 2003.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  In addition, the veteran was 
afforded a VA psychiatric examination in July 2002, which 
appears adequate for rating purposes.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Merits of the Claim

In a June 2002 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for PTSD, 
effective April 23, 2002.  The veteran appealed that 
decision.  In a September 2002 rating decision, the RO 
granted an increased evaluation to 30 percent, effective 
April 23, 2002.  In June 2003, the RO granted an increased 
evaluation to 50 percent, effective April 15, 2003.  

In a July 2004 decision, the Board denied an evaluation in 
excess of 30 percent for PTSD prior to April 15, 2003, as 
well as an evaluation in excess of 50 percent for PTSD from 
April 15, 2003 to October 15, 2003.  However, the Board 
assigned a 100 percent evaluation for PTSD from October 16, 
2003.  

Therefore, two issues must be adjudicated by the Board: (1) 
entitlement to an evaluation in excess of 30 percent for PTSD 
prior to April 15, 2003; and (2) entitlement to an evaluation 
in excess of 50 percent for PTSD from April 15, 2003, to 
October 15, 2003

A.  Factual Background

VA outpatient records indicate that the veteran complained of 
anxiety and depression in May 2002.  At that time, the 
veteran was alert, composed, frank, cooperative, goal 
directed, in good contact with reality.  He did not display 
acute somatic stress, but his mood was depressed and his 
affect was congruent.  He had no hallucinations or delusions, 
his cognition was intact, and he was oriented times four.  
His memory was impaired to two or three objects.  His 
concentration was good, and he had fair insight and judgment.  
The veteran did not have any ideas involving threats of 
violence toward himself or others.  He did experience trauma-
related syndromes of hyperarousal, intrusion, reexperiencing, 
as well as avoidance and numbing of emotions.  His speech was 
unremarkable with a normal rate and tone.  The psychiatrist 
diagnosed him with chronic and severe PTSD and listed his 
Global Assessment of Functioning (GAF) score as 50.  

At a VA psychiatric examination in July 2002, the veteran 
told the examiner that the severity of his symptomatology had 
worsened since December.   He reported an increase in the 
frequency of nightmares from two or three times a week to 
about every other night and said that his sleep had decreased 
from eight hours to approximately five hours.  It was noted 
that he was taking Zoloft and had been attending group 
therapy weekly, but that he could no longer afford these 
sessions.  He said he had been employed at the same company 
since 1970, but reported increasing problems at work.  For 
instance, he said he been demoted from a management position 
a few years earlier because he was physically and verbally 
rough with his coworkers.  More recently, he said he nearly 
hit a coworker who had startled him from behind, but instead 
gave the coworker a strong warning.  He reported that he had 
been married for 31 years and indicated that his wife had 
become frightened of him.

A mental status examination found the veteran to be in mild 
distress.  It was noted that his hygiene and grooming were 
good.  He had good eye contact, and his speech was normal in 
amount, rate, and volume.  He was alert and oriented, but had 
difficulty reporting the correct date and incorrectly 
identified the president, which he thereafter corrected with 
difficulty.  It was further noted that he could not name the 
first president, had a surprisingly low fund of knowledge, 
was unaware of current events, and was unable to perform a 
simple mental calculation.  He registered three words, but 
made a Genser error in repeating digits, which indicated some 
exaggeration of impairment.  He was somewhat evasive in 
answering questions.  He correctly spelled a word backwards, 
and his judgment to a hypothetical was fair.  He was able to 
abstract a similarity, and his interpretation of a proverb 
was concrete.  He did not recall three words after a brief 
distraction and denied recognition with prompting.  

The examiner estimated the veteran's IQ to be average or 
below average and his premorbid IQ to be average.  The 
veteran described his mood as "swings."  He had a full range 
of affect, but his thoughts were slowed.  It was noted that 
his only goal was to survive.  There were no signs of a 
formal thought disorder.  He reported that his last suicidal 
thought was a month earlier, when he thought about shooting 
himself with a gun he had at home.  He reported daily 
homicidal thoughts involving friends, strangers, and family 
members.  He told the examiner that he heard the voice of a 
deceased Vietnam buddy a couple of times a week at nighttime.  
The veteran did not report flashbacks, but reported 
rumination and thoughts about Vietnam every evening.  He had 
very few avoidance or startle reactions, but said he did not 
care for war movies and avoided other people.  He also stated 
that he had few friends and had lost all of them 
approximately three to four years earlier.

The examiner diagnosed the veteran with chronic PTSD and 
assigned a GAF score of 59.  The examiner noted that the 
veteran exhibited signs of depression and cognitive 
impairment with some likely exaggeration as well.  He also 
commented that the veteran's PTSD had increased at least 
somewhat since his initial claim earlier in the year.  In 
this regard, he noted that the veteran had reported increased 
sleep disturbance, heightened intrusive thoughts, and 
irritability, which produced at least a moderate level of 
impairment in both social and occupational settings.  
Overall, the examiner rated the veteran's level of disability 
in the moderate range with some possibility of exaggeration.

The veteran continued to seek VA outpatient psychiatric 
treatment from August 2002 to October 2002.  A September 2002 
report noted that the veteran presented with a full range of 
affect and good eye contact.  He rated his mood as a 6 out of 
10 and stated that he felt slightly depressed.  He denied 
suicidal and homicidal feelings as well as psychotic symptoms 
and difficulty concentrating.  He admitted having anger 
towards his wife and that he was sometimes verbally abusive.  
The veteran continued to have good contact with reality and 
was in no acute somatic distress.  His cognition was intact, 
and he was oriented times four.  Some memory impairment was 
present, although his insight and judgment were fair.  He 
denied having any delusions or hallucinations, and his speech 
was unremarkable.  In October 2002, a mental status 
examination revealed similar findings.

A VA outpatient treatment record dated in October 2002 noted 
that the veteran's PTSD symptoms interfered with his job and 
his ability to concentrate.  At an initial individual 
insight-oriented therapy session in January 2003, the veteran 
indicated that he was not doing well and that he did not 
associate with people.  He had been irritable and depressed 
and complained of anxiety, memory loss, and seeing things.  
The psychologist noted that the veteran had chronic PTSD with 
significant occupational impairment.  During a February 2003 
counseling session, the veteran presented with significant 
depression and poor eye contact, and reported that he was 
feeling about the same.  He indicated that he had bad 
nightmares and increasing memory loss about where he was 
going.  The treating psychologist noted that he was oriented 
but quiet and withdrawn.  Anxiety, tension, and depression 
were apparent.  

In an October 2002 letter, the veteran argued that his PTSD 
warranted a 100 percent evaluation.  He indicated that he did 
not sleep well and that his nightmares had not improved, as 
he continued to have them every other night.  He further 
noted that he did not have a social life and that he had been 
demoted at work due to his mood swings and periods of 
violence toward his employer.

A January 2003 VA outpatient treatment report noted the 
veteran's complaints involving insomnia, as he awakened early 
in the morning and was unable to go back to sleep.  He 
reported nightmares at least three times a week and 
flashbacks at least once a week.  He also reported intrusive 
thoughts on an almost daily basis, which interfered with his 
daily functioning.  He said he avoided reminders of war, was 
hypervigilant, and had an exaggerated startle response.  He 
described intermittent homicidal and suicidal ideation, and 
reported visual illusions as well as hallucinations.

In March 2003, the veteran presented to the neurology clinic 
for a follow-up evaluation for impaired memory as well as low 
back pain.  During that appointment, it was noted that a CT 
scan of the head revealed a lesion that was suspected to be a 
basilar artery aneurysm.  An MRA of the brain was normal.  
The veteran was found to have memory impairment with possible 
early signs of senile dementia.

In an April 2003 letter, a VA psychologist highlighted the 
veteran's symptomatology documented in the July 2002 VA 
examination report.  In particular, she emphasized that the 
veteran had reported homicidal thoughts on a daily basis 
toward friends, strangers, and family members.  She also took 
exception with the VA examiner's opinion that the veteran's 
PTSD was only moderately disabling and that the veteran was 
possibly exaggerating his symptoms.  In support of her 
opinion, the psychologist attached documents which she 
believed were evidence that the veteran's memory impairment 
was genuine.  These documents also indicated that the veteran 
had chronic, severe PTSD with a GAF between 48 and 51 on 
three separate occasions as well as significant occupational 
impairment.  Based on all of this evidence, she believed that 
the veteran's symptomatology was consistent with a disability 
evaluation greater than 30 percent.

A VA outpatient treatment record dated on April 15, 2003 
noted the veteran's complaints of depression, anxiety, 
nightmares, hypervigilance, avoidance, irritability, and a 
sense of a foreshortened future.  It was noted that, since 
December, he had become increasingly dysphoric with visual 
hallucinations, and that all of these symptoms disrupted his 
life.  It was noted that his medication had been increased.  
The clinician also suggested that the veteran consider being 
hospitalized for stabilization.

In a May 2003 letter, the veteran's wife explained that the 
veteran had changed substantially in the previous few months 
to the point where she could no longer tolerate being in the 
same room with him.  She wrote that he did not smile any more 
and would criticize just about everything she did.  She 
related one incident in which he yelled at her to "get off 
his back."

The veteran was hospitalized by VA on October 15, 2003, for 
PTSD symptoms.  The hospital report noted that the veteran 
had been reliving his experiences and phenomena, with 
associated symptoms and complications such as persistent 
anhedonia, apathy, insomnia due to recurring nightmares, 
erratic moods and temper, periods of depression with suicidal 
preoccupation, persistent feelings of worthlessness, anger, 
panic attacks, and social isolation and alienation, which 
were extreme at times.  He exhibited hypervigilance and 
hyperalertness with guardedness, and would become startled as 
a result of unexpected sounds and noises.  His PTSD also 
caused dysfunction with relationships and at work.  It was 
noted that the veteran appeared aloof and guarded and 
displayed a dull affect.  He reported having no meaningful 
social life.  It was noted that his mood was depressed with 
mild psychomotor retardation.  He experienced memory lapses 
and an inability to focus and function whenever his symptoms 
flared up due to stress and anxiety caused by reliving 
experiences.  However, when he was not preoccupied with his 
experiences in Vietnam, he was oriented times three with a 
fairly intact memory and recall.  A GAF score of 35 was 
assigned.

At the time of his discharge in November 2003, the veteran's 
symptoms of chronic, severe PTSD still persisted and 
fluctuated, although he was oriented times three with fairly 
intact attention, memory, and concentration.  He did not have 
thoughts of hurting himself or others, and he was euthymic, 
in good control of himself and reality, and physically 
stable.  He was considered competent, yet listed as 
unemployable due to chronic, severe PTSD with persistent 
symptoms and frequent flare-ups.

In a December 2003 letter, a VA psychologist who had been 
treating the veteran's PTSD indicated that the currently 
assigned 50 percent evaluation did not accurately reflect the 
severity of his disability.  She reiterated statements from 
her previous April 2003 letter and further commented that 
more than a year had transpired since his July 2002 VA 
examination and that his condition continued to deteriorate 
significantly.  The noted the veteran's recent 
hospitalization for severe PTSD.  The psychologist noted that 
the veteran was found to be unemployable by hospital staff, 
which was consistent with the psychologist's own evaluation 
of the veteran's functioning.  She further noted that the 
veteran had been demoted in 1995 due to recurring 
difficulties that he experienced with other employees and 
that he was later terminated following his hospitalization as 
a result of the finding that he was unemployable.

The veteran testified at a Board hearing in December 2003 
concerning the nature and severity of his PTSD.  He testified 
that he had been demoted four years earlier from a management 
position that he had held for 15 years because his employer 
feared that he might hurt someone.  He disclosed that he was 
"rough" with his coworkers and easily became angry with 
them.  He said he realized he needed treatment when he nearly 
hurt someone at work who had startled him from behind. He 
then voluntarily admitted himself to a VA hospital, where it 
was determined that he was unemployable.  As a result, his 
employment was terminated after having been employed by the 
same company for almost 34 years.  

He testified that he was on numerous medications, which 
seemed to help him a little.  He reported nightmares about 
three times a week.  He also reported hallucination which 
occurred mostly at night and occasionally during the daytime.  
He reported suicidal thoughts.  He testified that his PTSD 
had adversely affected his relationship with his wife, and 
that he was afraid she would leave him if he did not seek 
treatment.  According to the veteran, PTSD also negatively 
impacted his relationship with his two children and that they 
had shied away from him.

In a December 2003 letter, the veteran's employer of more 
than 30 years explained that his employment had been 
terminated under the Family Medical Leave Act, as medical 
tests at a VA Medical Center had classified him as 
"unemployable" and forbid him to return to work.

B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id.  The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.  In addition, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126 
(2004).

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 50 percent 
evaluation for the veteran's PTSD for the period prior to 
April 15, 2003.  However, the preponderance of the evidence 
is against an evaluation in excess of 50 percent for the 
period from April 15, 2003, to October 16, 2003.  

1.  Prior to April 15, 2003

The Board finds that the evidence supports a 50 percent 
evaluation for the veteran's PTSD for the period prior to 
April 15, 2003.  The clinical evidence during this period 
shows that the veteran's PTSD resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as memory impairment, disturbance of 
mood, as well as difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
DC 9411.

The veteran clearly demonstrated memory impairment prior to 
April 15, 2003.  For example, a May 2002 VA outpatient 
treatment record noted that the veteran's memory was impaired 
to two or three objects.  During his July 2002 VA 
examination, the veteran had difficulty reporting the correct 
date, incorrectly identified the current present, and was 
unable to name the first present, all of which indicate 
impairment in short and long-term memory.  Lastly, the Board 
notes that a September 2002 VA outpatient treatment record 
noted that the veteran had some memory impairment.  

With respect to disturbance of mood, mental health care 
professionals consistently noted that the veteran suffered 
from depression and anxiety prior to April 15, 2003.  The 
veteran also appeared to have difficulty in establishing and 
maintaining effective work and social relationships during 
this period.  At his July 2002 VA examination, for example, 
the veteran disclosed that he had been demoted from a 
management position a few years earlier because he was 
physically and verbally rough with coworkers.  He also 
indicated that he nearly hit a coworker who had startled him 
from behind.  The veteran also told the examiner that his 
wife was afraid of him.  The veteran further indicated in an 
October 2002 letter that he had no social life.  The Board 
thus finds that these symptoms have clearly resulted in 
social impairment with reduced reliability and productivity, 
such that a 50 percent evaluation is warranted for the period 
prior to April 15, 2003.   

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD prior to April 15, 2003.  As 
will be discussed in more detail below, on several occasions 
the veteran reported suicidal ideation, impaired impulse 
control, and some difficulty adapting to stressful 
circumstances, each of which are listed under the criteria 
for a 70 percent evaluation.  Nevertheless, the clinical 
evidence reveals that the veteran did not exhibit most of the 
symptoms described in the criteria for a 70 percent 
evaluation.  

For example, there is no evidence of obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; or an inability to establish and maintain effective 
relationships.  

Turning to the issue of suicidal ideation, the July 2002 VA 
examination report noted that the veteran had suicidal 
thoughts a month prior; however, he did not report suicidal 
thoughts at the time of the examination.  A January 2003 VA 
outpatient treatment record also noted that the veteran had 
only intermittent suicidal and homicidal ideation.  Moreover, 
a VA clinician in September 2002 noted that the veteran 
denied both suicidal and homicidal ideation.  Thus, prior to 
April 15, 2003, it appears that the veteran had only 
intermittent suicidal ideation.  

With respect to the issue of impaired impulse control, the 
veteran told a VA examiner in July 2002 that he been demoted 
from a management position a few years earlier because he was 
physically and verbally rough with his coworkers.  He also 
reported daily homicidal thoughts toward friends, strangers, 
and family members.  However, the veteran described no 
specific incident of physical abuse.  Although he disclosed 
that he almost hit a coworker who had startled him from 
behind, he refrained from assaulting his coworker and instead 
gave him a strong warning.  The veteran's wife also reported 
that the veteran was only verbally abusive and reported no 
instances of physical abuse.  Thus, impaired impulse control, 
such as unprovoked irritability with periods of violence, has 
been reported but not confirmed.

The veteran's account of aggressive behavior at work is also 
an indication that he experienced difficulty adapting to 
stressful circumstances, including at work and in a work-like 
setting.  However, the Board notes the veteran was able to 
maintain a full-time job with the same company for over 30 
years before his PTSD symptoms rendered him unemployable in 
October 2003.  

Thus, the evidence shows that the veteran has reported 
intermittent suicidal ideation, some impaired impulse 
control, and difficulty adapting to stressful circumstances, 
as listed in the criteria for a 70 percent evaluation.  
However, these symptoms to not appear to have caused 
significant occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, such that a 70 
percent evaluation is warranted.  In addition, the Board 
again emphasizes that the veteran does not exhibit most of 
the symptoms described in the criteria for a 70 percent 
evaluation, as there is no evidence of obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; or an inability to establish and maintain effective 
relationships.  

In this regard, mental status examinations prior to April 15, 
2003, have consistently shown that the veteran's speech was 
normal with no indication of an intermittently illogical, 
obscure, or irrelevant speech pattern.  The Board notes that 
the veteran reported depression and irritability during this 
period; however, there is no indication that his mood swings 
affected his ability to function independently, 
appropriately, and effectively.  Again, the Board emphasizes 
that the veteran was able to maintain full-time employment 
prior to April 15, 2003, which clearly indicates an ability 
to function in an independent, appropriate, and effective 
manner.

The Board has also considered the veteran's statements 
concerning his increasing social isolation.  However, the 
veteran has been married for over 30 years and was able to 
maintain full-time employment with the same company during 
the entire period prior to April 15, 2003.  Thus, the veteran 
does not appear to be unable to establish and maintain 
effective relationships as a result of her PTSD, but, rather, 
has difficulty in doing so.  

The Board further notes that a VA clinician in May 2002 
characterized the veteran's PTDS as severe.  However, VA 
regulation provides that the rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126.  The Board 
also notes that that same VA clinician found no significant 
impairment during a mental status examination, as the veteran 
was alert, in good contact with reality, with no significant 
cognitive impairment other than some memory loss.  

The clinician in May 2002 also assigned the veteran a GAF 
score of 50.   According to the DSM-IV, scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  However, the Board points out that this score did 
not accurately reflect the veteran's level of social and 
occupational impairment at that time, as the VA clinician 
reported no evidence of suicidal ideation, severe obsessional 
rituals, or an inability to keep a job, as the veteran was 
employed full time.

The Board also notes that a VA examiner in July 2002 
characterized the veteran's PTSD as moderately disabling and 
assigned a GAF score of 59.  A score ranging from 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers and co-workers.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  It appears that a score of 59 more accurately 
reflects the veteran's level of disability due to PTSD during 
the period at issue, and is inconsistent with a disability 
evaluation in excess of 50 percent. 

The Board thus concludes that the evidence supports a 50 
percent evaluation for the veteran's PTSD for the period 
prior to April 15, 2003, but that the preponderance of the 
evidence is against a disability evaluation in excess of 50 
percent during this period.  

2.  April 15, 2003, to October 15, 2003

In its July 2004 decision, the Board assigned a 100 percent 
disability evaluation for the veteran's PTSD from October 16, 
2003.  Therefore, the issue remains as to whether the veteran 
is entitled to an evaluation in excess of 50 percent for his 
PTSD for the period from April 15, 2003, to October 16, 2003.  
After carefully, reviewing the evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 50 percent during this period.  

The only evidence during this six-month period includes a VA 
outpatient treatment record and a letter from the veteran's 
wife.  The VA outpatient treatment record dated on April 15, 
2003, noted the veteran's complaints of depression, anxiety, 
nightmares, hypervigilance, avoidance, irritability, and a 
sense of a foreshortened future.  The veteran also stated 
that he had become increasingly dysphoric with visual 
hallucinations, and that all of these symptoms disrupted his 
life.  However, a mental status examination was not performed 
that time to determine the severity of his PTSD.  Instead, 
the clinician mere noted that the veteran's medication had 
been increased and suggested that he consider being 
hospitalized for stabilization.  However, the veteran was not 
hospitalized until October 16, 2003.  Therefore, this report 
provides insufficient information with which to grant an 
evaluation in excess of 50 percent for the veteran's PTSD.

The May 2003 letter from the veteran's wife also provides 
insufficient information with which to assign an evaluation 
in excess of 50 percent.  In that letter, she asserted that 
the veteran had changed substantially in the previous few 
months to the point where she could no longer tolerate being 
in the same room with him.  She wrote that he did not smile 
any more and would criticize just about everything she did.  
She related one incident in which he yelled at her to "get 
off his back."  This information, however, merely 
establishes that the veteran has difficulty in establishing 
and maintaining effective social relationships, which is 
listed in the criteria for a 50 percent evaluation.  As such, 
the preponderance of the evidence is against an evaluation in 
excess of 50 percent for the veteran's PTSD for the period 
from April 15, 2003, to October 16, 2003. 

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the evidence does not show that the veteran's 
PTSD has caused marked interference with employment or has 
required hospitalizations prior to October 16, 2003.  The 
veteran was not hospitalized for PTSD until October 2003.  
The Board also notes that the veteran was able to maintain 
gainful employment during this period, with no indication 
that he had missed work due to PTSD symptoms.  Although the 
veteran indicated that he had been demoted from a managerial 
position, such impairment has already been contemplated by 
the applicable schedular criteria and does not constitute 
marked interference with employment.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R.    § 3.321(b)(1) 
is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A 50 percent evaluation is granted for posttraumatic stress 
disorder prior to April 15, 2003, subject to the laws 
governing the payment of monetary benefits.

An evaluation in excess of 50 percent for posttraumatic 
stress disorder is denied  for the entire period prior to 
October 16, 2003.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


